Citation Nr: 1046891	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-48 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
November 1948 to November 1968.  The Appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South Carolina 
(RO), in which the benefit sought on appeal was denied.   

In June 2010, the Appellant testified before the undersigned 
during a videoconference hearing while the Board was seated at 
the Central Office in Washington, District of Columbia.  During 
the hearing, the undersigned identified the issues on appeal, and 
noted what pertinent evidence was outstanding and what evidence 
might assist in substantiating the claims.  Additionally, the 
Veteran through his testimony, with the assistance of her 
representative, demonstrated actual knowledge of the elements 
necessary to substantiate the claims.  See Bryant vs. Shinseki, 
23 Vet. App. 488 (2010).   A copy of the hearing transcript has 
been associated with the claims folder. 

In July 2010, the Board requested a medical expert opinion 
through a Veterans Health Administration (VHA) directive.  Two 
opinions medical expert opinions (a September 2010 opinion and an 
October 2010 opinion) are on file, and copies of these opinions 
have been reviewed and discussed by the Veteran's representative 
in conjunction with a November 2010 written arguments in support 
of claim.  All necessary development has been completed and this 
case is now before the Board for adjudication.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2008.  His November 2008 
certificate of death lists glioblastoma (brain cancer) as the 
cause of death.

2.  At the time of the Veteran's death, service connection had 
been granted for bilateral hearing loss, lumbar spine disability, 
tinnitus, and diabetes mellitus, and he had been awarded a total 
disability rating due to individual unemployability (TDIU) since 
July 1999.  

3.  The Veteran served in Vietnam during the Vietnam War and he 
subsequently developed Parkinson's Disease.

4.  The medical evidence of record does not show any brain-
related problems until more than four decades after the Veteran's 
period of service, and the preponderance of the evidence is 
against a finding that brain cancer is causally related to his 
period of active service, to include as proximately caused or 
aggravated by a service-connected disease or his Parkinson's 
disease.  

5.  The preponderance of the medical evidence is against a 
finding that the Veteran's service-connected disabilities, or his 
Parkinson's Disease, caused or contributed materially in 
producing or accelerating the Veteran's demise.

6.  Although a disability of service origin did affect vital 
organs, it did not cause or play any role in the Veteran's death, 
and it did not have a material influence in accelerating death.


CONCLUSION OF LAW

The criteria for entitlement for service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires the 
United States Department of Veterans Affairs to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the claimant of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In the context of a claim for service connection for the cause of 
a Veteran's death, the Court of Appeals for Veterans Claims, in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007), found that a claim 
for Dependency and Indemnity Compensation (DIC), includes a claim 
for entitlement to service connection for the cause of the 
Veteran's death.  As such, VA notice to the appellant must 
include the following: a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or her 
death; an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Id. 

Here, VA sent a letter to the Appellant in January 2009 that 
addressed the notice elements concerning the Veteran's cause of 
death claim.  The letter informed the claimant of what evidence 
is required to substantiate the DIC claim based on a condition 
not yet service connected, and apprised the claimant as to her 
and VA's respective duties for obtaining evidence.  VA also 
provided notice regarding how disability ratings and effective 
dates for the award of benefits will be assigned if service 
connection is granted or a higher evaluation is awarded.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the January 2009 notice letter, the Appellant was also 
informed that the Veteran was service-connected for hearing loss, 
tinnitus, lumbar spine disorder, and diabetes mellitus at the 
time of his death.  The Appellant was provided with an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition.  The notice letter also provided an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp,  21 Vet. 
App. at 354.

In addition to its duty to notify, or inform, the Appellant with 
regard to a claim, VA also has a duty to assist in the 
development of the claim.  This duty includes assisting the 
appellant in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing a medical examination or opinion when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Appellant.  VA has obtained the 
Veteran's service treatment records and any identified post-
service treatment records, and associated them with the claims 
folder.  

In September 2010 and October 2010, VA obtained medical opinions 
in conjunction with the appellant's claim for service connection 
for the Veteran's cause of death.  The examiners were asked to 
determine whether the cause of the Veteran's death, brain cancer, 
was etiologically related to inservice exposure to Agent Orange, 
or if it was proximately related to his Parkinson's disease.  The 
medical opinions are adequate for adjudication purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

A review of the record shows there is no in-service treatment for 
brain cancer, and that there is no treatment for any such 
disorders until four decades thereafter.  The Board finds that an 
opinion regarding whether brain cancer had its onset in service 
need not be obtained in this case.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).

The Appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
2.  Service Connection 

The Appellant claims that the Veteran's death due to brain cancer 
is related to his service.  Specifically, she contends that the 
cause of the Veteran's death, glioblastoma multiforma, is related 
to his inservice herbicide exposure.  In the alternative, she 
argues that the Veteran's Parkinson's disease was etiologically 
related to the glioblastoma multiforma or it contributed to the 
Veteran's death, in that it delayed an earlier diagnosis of brain 
cancer or aggravated its course.

The Board will address each of these contentions.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was either 
the principal or a contributory cause of death."  38 C.F.R. § 
3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 
and 1112 (setting forth criteria for establishing service 
connection).  

A service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto."   38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the Veteran's death; combined to 
cause death; aided or lent assistance to the production of death; 
or resulted in debilitating effects and general impairment of 
health to an extent that would render the Veteran materially less 
capable of resisting the effects of other disease or injury 
causing death, as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, even in such cases, 
consideration must be given to whether there may be a reasonable 
basis to hold that a service-connected condition was of such 
severity as to have a material influence in accelerating death, 
where the service-connected condition affected a vital organ and 
was of itself of a progressive or debilitating nature.  Id.  

Service connection for the cause of a Veteran's death may be 
demonstrated by showing that the Veteran's death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there must 
be (1)  medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Certain chronic diseases, including some cancers, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

In some circumstances, a disease associated with exposure to 
certain herbicide agents (e.g., Agent Orange) will be presumed to 
have been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  
VA regulations provide presumptive service connection is 
warranted for the following: chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).  Effective August 31, 2010, VA has amended 
38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic 
B-cell leukemias, Parkinson's disease, and ischemic heart disease 
to the list of diseases associated with exposure to certain 
herbicide agents.  See 75 Fed. Reg. 53202 (August 31, 2010). 

Generally, the regulation applies where an enumerated disease 
becomes manifest to a degree of 10 percent or more at any time 
after service.  38 C.F.R. § 3.307(a)(6)(ii).

The provisions for presumptive service connection, however, do 
not preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that his exposure 
to Agent Orange led to the development of the claimed disability 
after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In this case, the Appellant claims that the cause of the 
Veteran's death is related to some aspect of the Veteran's 
service, to include inservice exposure to Agent Orange and/or 
Parkinson's Disease.  The Veteran died in November 2008.  The 
death certificate lists the cause of death as glioblastoma 
multiforme (brain cancer).  No other significant condition was 
listed as contributing to his death.  

At the time of the Veteran's death, service connection was in 
effect for bilateral hearing loss, lumbar spine disorder, 
tinnitus and diabetes mellitus.  The Veteran also received 
compensation for a total disability based on individual 
unemployability due to his service-connected disability, 
effective from July 1999.

Presumptive Service Connection 

Initially, the Board turns to the question of whether the 
entitlement to service connection for the cause of the Veteran's 
death may be presumed due to exposure to herbicides, including 
Agent Orange.  Here, the Veteran had a period of service in the 
Republic of Vietnam during the Vietnam Era, and therefore the 
underlying fact of his exposure to Agent Orange must be presumed.  
With inservice exposure to Agent Orange, service connection is 
presumed for conditions identified as related to such exposure 
and itemized at 38 C.F.R. § 3.309(e).  The cause of the Veteran's 
death, glioblastoma or brain cancer, however, is not among the 
conditions itemized at 38 C.F.R. § 3.309(e) and recognized as a 
disease for which presumptive service connection is available on 
the basis of herbicide exposure.  Consequently, glioblastoma may 
not be service-connected on a presumptive basis.

It is noted that the Veteran's Parkinson's disease would have 
been service connected on a presumptive basis given the recent 
addition of diseases listed under 38 C.F.R. § 3.309(a).  See 75 
Fed. Reg. 53202 (affective August 30, 2010).  The Board has 
considered whether Parkinson's Disease contributed to the cause 
of the Veteran's death.  The medical evidence of record is 
against such a finding.  The only medical opinion of record on 
this point is found in the October 2010 opinion which 
specifically stated the following:  "the Veteran's Parkinson's 
disease is not etiologically related to his glioblastoma 
multiforme" and "the Veteran's Parkinson's disease did not 
materially contribute to his death."  There are no other 
competing medical opinions on file that specifically address the 
Veteran's case.  Consequently, the opinion from the October 2010 
neurologist remains the most weighty, and only opinion on point.  
With these findings, service connection for the cause of the 
Veteran's death cannot be awarded on a presumptive basis or as 
secondary to a presumptive disorder, such as Parkinson's disease.     
The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude an 
appellant from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); 
see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
Secretary of VA, however, has reiterated on several occasions 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service connection 
is warranted.  See, e.g., 72 Fed. Reg. 32,395 (Jun. 12, 2007).  
Since the Secretary has not specifically found any linkage 
between brain cancer and herbicide exposure, the claimed 
disorders cannot be presumed to be due to Agent Orange exposure.

This notwithstanding, the appellant is not precluded from 
demonstrating a causal relationship between melanoma and Agent 
Orange exposure on a direct basis.  See Stefl and Combee, supra.

Direct and Secondary Service Connection 

The Board next turns to the question of whether the cause of the 
Veteran's death, brain cancer, was directly related to his 
service, to include his inservice exposure to Agent Orange.  
Here, the weight of the competent medical evidence is also 
against such a finding. 

A review of the Veteran's service treatment record does not show 
any complaints, treatment or diagnosis for any brain problems in 
service.  A November 1955 service treatment record shows that the 
Veteran under an x-ray series of his skull to determine the 
extent of his injuries caused by a car accident.  The x-ray film 
revealed no abnormal skull findings.  The report of a June 1968 
examination prior to separation shows the Veteran's was evaluated 
as normal in all categories, and  the associated report of 
medical history showed no indications of any brain or 
neurological problems.   

The first post-service medical evidence of brain problems comes 
in 2004, when the Veteran presented with complaints of tremors, 
memory problems and low back pain.  Subsequent evaluations and 
course of treatment lead to a diagnosis of Parkinson's disease in 
September 2005.  The Veteran continued to seek treatment for the 
Parkinson's disease.  A May 2007 treatment record shows the 
Veteran's Parkinson's disease was considered stable with 
medication.   

In a February 2008 treatment record, it was noted that the 
Veteran reported that the tremors had increased in severity, and 
it was determined that the Veteran's prescription should be 
increased.  In April 2008, the Veteran suffered from a seizure 
and he was taken to a private urgent care facility.  It was noted 
that the Veteran reported that in the past few months, he had 
been feeling dizzy, he was unable to articulate correctly, and he 
had some slurred speech.  A MRI revealed that the Veteran had a 
heterogeneous lesion in the parietal lobe of his brain.  The 
Veteran was schedule for a brain biopsy.  

An April 2008 private biopsy report confirmed a diagnosis of 
glioblastoma multiforme, Grade IV.  In a May 2008 private 
treatment record, it was noted that the Veteran had a fast 
growing cancerous tumor, that was treatable, but it was not 
curable.  It was also determined that he was not a candidate for 
an aggressive resection.  The Veteran continued to receive 
treatment for Parkinson's disease and brain cancer until his 
demise in November 2008.

The record also contains a medical statement from Dr. M. L. F., 
in which he discusses a link between inservice exposure to 
herbicides and glioblastoma multiforme.  It is noted that the 
statement is dated February 2004, which comes well before the 
date that the Veteran's was diagnosed with brain cancer, and the 
medical statement contains information about an individual's 
service and medical history that do not coincide with this 
Veteran's service and medical history.  Attached to the medical 
statement were three articles of medical literature.  

In July 2010, the Board sought to obtain a VHA medical opinion 
that would specifically address whether the cause of the 
Veteran's death, glioblastoma multiforme, is etiologically 
related to his inservice exposure to herbicides.  The examiner 
was also asked to discuss whether it is at least as likely as not 
the Veteran's Parkinson's disease caused or contributed 
substantially or materially to the Veteran's death. 

Pursuant to the Board's VHA opinion request, a July 2010 VA 
examiner (oncologist) concluded that the cause of the Veteran's 
death, glioblastoma multiforme, was not related to any inservice 
exposure to Agent Orange.  The July 2010 VA examiner's opinion 
was based on a review of the claims folders, including the 
December 2004 statement from Dr. F. and the associated medical 
articles.  In the examination report, the July 2010 VA examiner 
provided an extensive review of the current medical literature on 
brain cancer and herbicides, including the Institute of 
Medicine's "Veterans and Agent Orange: Update 2008".  He 
concluded that there was no generally accepted medical evidence 
supporting a link between the two.  

The July 2010 VA examiner also noted that the medical literature 
associated with Dr. F.'s medical statement was predominately 20 
years old and it provided unconvincing data that has not been 
supported by more recent comprehensive studies.  Additionally, 
the July 2010 VA examiner found that Dr. F. "incorrectly and 
misleadingly" interpreted the 2002 Update by the Institute of 
Medicine by suggesting it found that there was a higher 
occurrence of brain cancer in veterans than in other aging 
populations.  Rather, the July 2010 VA examiner stated the 2002 
Update only concluded that a further study was warranted.  The 
July 2010 VA examiner further stated that the subsequent updates 
in 2004, 2006, and 2008 continued to find no sufficient evidence 
to establish a link between Vietnam service and brain cancer. 

The July 2010 VA examiner also concluded that a review of the 
medical literature did not support a finding that Parkinson's 
disease is etiologically related to glioblastoma multiforme.  He 
deferred to a neurologist on the question of whether the 
Veteran's Parkinson's disease contributed substantially or 
materially to the Veteran's death. 

An October 2010 VA examiner (neurologist) concluded that the 
Veteran's Parkinson's disease was not etiologically related to 
his glioblastoma multiforme.  The October 2010 VA examiner stated 
that a review claims folder showed that the Veteran had 
idiopathic Parkinson's disease.  The VA examiner noted that while 
one medical article revealed a tenuous association between 
somatic mutations of the Parkinson's disease -associated gene 
PARK2 and glioblastoma, there was nothing in the course of the 
Veteran's Parkinson's disease that suggested he had the PARK2-
associated gene.  

The October 2010 VA examiner also concluded that the Veteran's 
Parkinson's disease did not materially contribute to his death.  
The October 2010 VA examiner noted that Veteran's medical history 
showed that his disease had followed the typical course and it 
remained responsive to medications.  It was felt that the 
Veteran's Parkinson's disease was well-controlled with medication 
in the months prior to his death.  The file contains no other 
medical evidence that shows in the Veteran's case that 
Parkinson's disease caused, contributed to or hastened the 
Veteran's death.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a finding that the cause of the Veteran's 
death is related to some aspect of his service, including his 
inservice exposure to Agent Orange exposure and Parkinson's 
Disease.

First, the appellant has not asserted, and the evidence of record 
does not show, that brain cancer manifested in service or within 
the first year after discharge.  See 38 C.F.R. § 3.307, 3.309.  A 
review of the Veteran's service treatment record does not show 
any complaints, treatment or diagnosis for any brain problems in 
service.  The first medical evidence of any brain cancer is not 
shown until 2008.  In the May 2008 private treatment record, it 
was observed that the Veteran's brain cancer was fast growing, 
which indicates that it had a more recent onset than the 
Veteran's period of service, or the first year thereafter. 

Moreover, the evidentiary gap between the Veteran's active 
service and the earliest medical evidence of  brain cancer in 
2008 weighs against the Veteran's claim on a direct basis.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).

Second, the weight of the more probative medical opinion is 
against a finding that links the Veteran's brain cancer to his 
inservice exposure to Agent Orange.  The July 2010 VA examiner 
concluded that there was no generally accepted medical evidence 
to support a link between brain cancer and exposure to Agent 
Orange.  

While the Board is not free to ignore the opinion of Dr. F., it 
is free to discount the probative value of that physician's 
statements.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  It is 
the Board's duty to assess the credibility and probative value of 
evidence, and, if it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value 
of medical evidence is based on the medical expert's personal 
examination of the patient, the medical expert's knowledge and 
skill in analyzing the data, and the medical conclusion that he 
or she reaches.  As true with any piece of evidence, the 
credibility and weight to be assigned to these opinions are 
within the province of the Board as adjudicators.  Guerrieri, 4 
Vet. App. at 470-71. 

Significantly, as identified by the July 2010 VA examiner, the 
Board finds it pertinent that Dr. F.'s medical opinion is based 
on a review of outdated medical literature, which is unsupported 
by the current medical literature.  Moreover, the July 2010 VA 
examiner observed that Dr. F., in part, supports his conclusion 
with an inaccurate and misleading interpretation of the medical 
literature that was available at the time he wrote his statement.  
This one sound reason for affording Dr. F.'s medical statement 
little, if any, probative value.

The Board also finds it pertinent that Dr. F.'s medical statement 
does not seem to be directed specifically to the Veteran's case.  
As noted above, the statement is dated well before the Veteran 
was even diagnosed with brain cancer, and it contains information 
that pertains to someone other than the Veteran.  In this light, 
there is nothing in Dr. F.'s medical statement that pertains 
specifically to the Veteran.  Medical evidence that is so general 
in nature, and nonspecific to the Veteran's case, and that does 
not demonstrate an actual relationship between the Veteran's 
service and the cause of his death on any basis, is of limited 
probative value.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

The Board finds that the July 2010 VA examiner's medical opinion 
is highly probative in this matter and it outweighs any probative 
value contained in Dr. F.'s statement.   

In addition, there is no medical opinion contained in the record 
that otherwise links brain cancer to the Veteran's period of 
service in order to support an award for service connection.  See 
38 C.F.R. § 3.303.

The Board has considered the appellant's own assertions regarding 
a possible connection between the cause of the Veteran's death 
and his service, to include his inservice exposure to Agent 
Orange, and the development of Parkinson's disease.  The Board 
finds that the appellant's assertions as to these complex medical 
matters must be afforded little probative weight in the absence 
of evidence that the appellant has had any medical training that 
can provide the expertise to render opinions about medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Moreover, the July and October 2010 VA examiners' opinions 
provide a great deal of medical evidence against a link between 
the cause of the Veteran's death and any aspect of his period of 
service, including Agent Orange exposure and Parkinson's disease.  

Based on a review of the record, the Board finds that the 
evidence is against a finding that the cause of the Veteran's 
death is directly related to his service.  See 38 C.F.R. §§ 3.303 
and 3.312 

The Board has spent a great deal of time and effort considering 
the appellant's alternative contention in this matter - her claim 
that the Veteran's service-connected disability, including 
Parkinson's disease, substantially or materially contributed to 
his death.  In this regard, the question on appeal is whether the 
medical evidence supports, or is at least in equipoise as to, the 
appellant's assertion that the service-related disabilities 
caused or contributed substantially or materially to his death.  
See 38 C.F.R. § 3.312.  Here, the weight of the medical evidence 
is against such a finding.

The October 2010 VA neurologist found that the Veteran's 
Parkinson disease did not cause or significantly contribute to 
the cause of his death, glioblastoma multiforme.   The VA 
neurologist noted that the medical literature did not support any 
link between the Veteran's idiopathic Parkinson's disease and his 
glioblastoma multiforme.  The October 2010 VA neurologist noted 
that a review of the medical evidence showed that his Parkinson's 
disease was well-controlled with medication prior to his death. 
The Board finds it pertinent that this is the only medical 
opinion on file that specifically addresses this question.  There 
is no other medical opinion to the contrary.

The Board has considered the appellant's assertions that the 
Veteran's Parkinson's disease delayed the diagnosis of brain 
cancer, or aggravated it.  Such assertions, however, must be 
afforded little probative value.  See Bostain, 11 Vet. App. at 
127.  Notably, the question of whether Parkinson's disease 
affected the course of the glioblastoma multiforme only is 
answered based on diagnostic testing and medical expertise that 
cannot be identified by a lay person.  Here, the October 2010 VA 
neurologist specifically opined against such a relationship, and 
no medical professional has given a conflicting opinion.  There 
is no basis upon which to give more weight to the appellant's 
opinion when it has not been supported by any medical evidence.   

The Board acknowledges that consideration should be given to 
whether service-connected diseases involving active processes 
affecting vital organs rendered the Veteran materially less 
capable of resisting the effects of other disease or influence in 
accelerating death.  See 38 C.F.R. § 3.312(c))(3) and (4).  

While the Veteran's service-connected diabetes mellitus was rated 
as 10 percent disabling and it did affect a vital organ, there is 
no indication in the record that the severity of his diabetes 
mellitus was of a progressive or debilitating nature to find that 
it accelerated the Veteran's death.  Id.  The VA treatment 
records show that the Veteran's diabetes mellitus was well 
controlled with diet and exercise in the months prior to his 
death.  See VA treatment record dated July 2008. 

The Board has considered the Appellant's Representative's 
assertion that VA erred in denying the Veteran's original claim 
for service-connection for hypertension, and that his 
hypertension affected his vital organs and ultimately contributed 
to his death.  There is no indication in the record that the 
Veteran's hypertension was in any way related to the cause of his 
death, glioblastoma multiforme.  Further, a July 2008 VA 
treatment record (dated a few months prior to the Veteran's 
death) shows that his hypertension was well-controlled with 
medication.  The record does not indicate that the severity of 
the Veteran's hypertension would have made him less capable of 
resisting the effects of the glioblastoma multiforme, or 
otherwise accelerated his death. 

In sum, the Veteran's brain cancer is not a disease on which a 
presumptive basis for service connection is warranted.  
Additionally, the preponderance of the evidence is against a 
finding that brain cancer is directly related to the Veteran's 
period of service, to include his inservice exposure to Agent 
Orange.  Lastly, the more probative evidence of record heavily 
weighs against a finding that the Veteran's Parkinson's disease 
or any other service-connected disability "contributed 
substantially or materially" to death, "combined to cause death," 
or "aided or lent assistance to the production of death."  38 
C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

For these reasons, the Board finds that service connection for 
the cause of the Veteran's death is not warranted.  See 38 C.F.R. 
§ 3.312.  As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt rule does not apply.  
See 38 C.F.R. §§ 3.102; Ortiz, 274 F.3d at 1365.  The appellant's 
claim must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


